Citation Nr: 0125174	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served in January 1969 to January 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida which determined that new and material 
evidence had not been received in order to reopen a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this decision in June 1997.  Following receipt of 
a notice of disagreement, a statement of the case was 
furnished to the veteran on August 14, 1998.  Received later 
in August 1998 was a statement from the veteran which is to 
the effect that the May 1997 decision was erroneous because 
all the VA treatment records were not considered.  VA 
treatment records were received on October 13, 1998.  The 
Board construes the August 1998 statement from the veteran as 
an adequate and timely substantive Appeal.  38 C.F.R. § 20. 
203 (2001).

The representative in a September 2001 statement appears to 
be raising the issue of service connection for an acquired 
psychiatric disorder, other than PTSD.  This issue has not 
been developed for appellate consideration and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
September 1992.  The veteran did not appeal that decision and 
that decision is final.


2.  The evidence received subsequent to the unappealed 
September 1992 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the unappealed September 
1992 decision by the RO, which denied service connection for 
PTSD, is new and material, and serves to reopen the veteran's 
claim disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.  The 
record shows that the RO duly notified the veteran of his 
rights under the VCAA in a letter dated in May 2001.  

The evidence of record at the time of the September 1992 
decision by the RO is briefly summarized.  The veteran 
submitted his original application for service connection for 
PTSD in June 1992.  In August 1992 the RO denied service 
connection for PTSD.  At that the RO determined that there 
was no medical evidence of PTSD.  The veteran was notified of 
that decision and of his appellate rights in September 1992.  
An appeal was not perfected within the time limit prescribed 
by law.  Accordingly, the August 1992 decision is final.  
38 U.S.C.A. § 7105.

Received later in September 1992 were the service medical 
records.  These records show no diagnosis of PTSD.  A 
passive-aggressive personality disorder was diagnosed in 
September 1971.  Subsequently in September 1992 the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  At that time the RO 
indicated that the service medical records contained no 
reference to PTSD or any other psychiatric disorder.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that determination.  Accordingly, 
this decision is final. 38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence received since the September 1992 decision 
includes VA and private medical records showing treatment for 
PTSD beginning in 1998.  The Board finds this evidence new 
and material in that it shows the presence of PTSD for the 
first time.  Accordingly, the veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only, the claim is granted.  


REMAND

As previously indicated, the RO duly notified the veteran of 
his rights under the VCAA in a letter dated in May 2001.  38 
C.F.R. § 3.304(f) (2000) provides that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.

During the veteran's hearing at the RO in September 2000 he 
indicated that while stationed in Vietnam he was assigned to 
the Wing Equipment and Repair Squadron 17 located at the 
Danang.  His unit was attached to the 1st Marine Air Wing.  
He has indicated that he saw one marine killed and another 
soldier wounded.  He testified that his location in Danang 
came under constant rocket attacks.  He stated that he went 
on convoy duty and came under sniper fire.  

In response to a request by the RO, the Marine Corps 
Historical Center in November 2000 furnished a copy of 
command chronology of the Wing Equipment and Repair Squadron 
17, Marine Wing Support group 17, 1st Marine Aircraft Wing 
covering the period from October 1969 to August 1970.  These 
documents show that his unit was stationed at Danang and was 
involved in several conveys from October 1969 to February 
1970.  The convoys were Phu Bai to Danang, Chu Lai, Dong Ha 
to Tan My, Dong Ha to Phu Bai, Guang Tri to Phu Bai, and Phu 
Bai to Thon Tan My.  Several of these convoys came under 
sniper attacks, to include the run from Phu Bai to Danang in 
December 1969.  The Board is satisfied that this stressor, 
sniper fire during convoy duty, is verified.  These documents 
do not verify the reported rocket fire or any casualties 
during this time frame.  Under the circumstances presented in 
this case, the Board finds that further development is 
necessary.

Accordingly, in order to fully and fairly adjudicate the 
appellant's appeal, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any psychiatric disorder 
covering the period following service to 
the present which have not been 
previously submitted. 

3.  The RO should inform that the veteran 
that he has another opportunity to 
provide any additional information 
regarding his stressors which would be of 
assistance in verifying the stressful 
events.  He should indicate whether his 
unit was located with the 1st Marine 
Aircraft Wing at Danang and he should 
identify the units which were located 
next his unit at Danang.

4.  If additional information regarding 
stressors is received from the veteran, 
the RO is requested to contact the 
appropriate sources to verify the 
stressors, to include the Marine Corps 
Historical Center and the United States 
Services Center for Research of Unit 
Records, particularly whether the area of 
Danang where the veteran's'unit was 
located came under enemy fire. 

5.  The RO should determine whether any 
additional stressors are verified and 
whether the veteran engaged in combat.  

6.  Thereafter, a VA examination should 
be performed by a psychiatrist to 
determine whether or no the veteran has 
PTSD related to military service.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.  The 
examiner should be informed that only a 
stressor(s) verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  The examiner should 
be notified that the claimed stressor of 
coming under sniper fire on convoy duty 
is verified.  If PTSD is diagnosed, the 
psychiatrist should specify which 
stressor was sufficient to produce the 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors.  If an 
acquired psychiatric disorder other than 
PTSD is diagnosed it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
psychiatric disorder diagnosed is related 
to the veteran's period of active duty 
service, to include the symptoms reported 
in September 1971.  A complete rational 
for any opinion expressed should be 
included in the examination report. 

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



